 1    Michael J. Gearin, WSBA #20982                    Honorable Christopher M. Alston
      David C. Neu, WSBA #33143                         Chapter 11
 2    Brian T. Peterson, WSBA #42088                    Hearing Location: Seattle, Rm. 7206
      K&L GATES LLP                                     Hearing Date: November 22, 2019
 3    925 Fourth Avenue, Suite 2900                     Hearing Time: 9:30 a.m.
      Seattle, WA 98104-1158                            Response Date: November 15, 2019
 4    (206) 623-7580

 5

 6

 7                        IN THE UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     In re
10                                                      Case No. 16-11767-CMC
     Northwest Territorial Mint LLC,
11                                                      JOINDER IN TRUSTEE COUNSEL’S
                     Debtor.                            MOTION TO ALTER AND AMEND
12                                                      FINDINGS OF FACT AND
                                                        CONCLUSIONS OF LAW IN ORDER ON
13                                                      FEE APPLICATIONS
14
             Mark Calvert hereby joins in the Trustee Counsel’s Motion to Alter and Amend Findings of
15
     Fact and Conclusions of Law in Order on Fee Applications (Docket No. 2141) (the “Motion”),
16
     filed on October 25, 2019, by K&L Gates, LLP in the above-captioned bankruptcy case of
17
     Northwest Territorial Mint, LLC (the “Debtor”). Capitalized terms used but not defined herein
18
     shall have the meanings ascribed thereto in the Motion.
19
             For the reasons set forth in the Motion and the Declaration of Michael J. Gearin In
20
     Support of Trustee’s Counsel’s Motion to Alter and Amend Findings of Fact and Conclusions of
21
     Law in Order on Fee Applications (Docket No. 2142), Mark T. Calvert joins in, adopts, and
22
     incorporates the arguments and authorities set forth in the Motion.
23

24

25

26

27
      JOINDER IN TRUSTEE COUNSEL’S MOTION TO                                K&L Gates LLP
                                                                      925 Fourth Avenue, Suite 2900
28    ALTER AND AMEND FINDINGS OF FACT AND                              Seattle, WA 98104-1158
      CONCLUSIONS OF LAW - 1                                          TELEPHONE: (206) 623-7580
      502574506 v1                                                    FACSIMILE: (206) 623-7022



Case 16-11767-CMA         Doc 2145     Filed 10/25/19     Ent. 10/25/19 18:41:02            Pg. 1 of 3
 1 DATED: October 25, 2019              Respectfully submitted,

 2

 3
                                        By:         /s/ Mark Calvert
 4
                                              Mark Calvert
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     JOINDER IN TRUSTEE COUNSEL’S MOTION TO                        K&L Gates LLP
                                                             925 Fourth Avenue, Suite 2900
28   ALTER AND AMEND FINDINGS OF FACT AND                      Seattle, WA 98104-1158
     CONCLUSIONS OF LAW - 2                                  TELEPHONE: (206) 623-7580
     502574506 v1                                            FACSIMILE: (206) 623-7022



Case 16-11767-CMA    Doc 2145    Filed 10/25/19   Ent. 10/25/19 18:41:02           Pg. 2 of 3
 1                                   CERTIFICATE OF SERVICE
 2          The undersigned declares as follows:

 3         That she is a paralegal in the law firm of K&L Gates LLP, and on October 25, 2019, she
   caused the foregoing document to be filed electronically through the CM/ECF system which
 4 caused Registered Participants to be served by electronic means, as fully reflected on the Notice of
   Electronic Filing.
 5
           I declare under penalty of perjury under the laws of the State of Washington and the United
 6 States that the foregoing is true and correct.

 7          Executed on the 25th day of October, 2019 at Seattle, Washington.

 8
                                                        /s/ Denise A. Lentz
 9                                                      Denise A. Lentz

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     JOINDER IN TRUSTEE COUNSEL’S MOTION TO                               K&L Gates LLP
                                                                    925 Fourth Avenue, Suite 2900
28   ALTER AND AMEND FINDINGS OF FACT AND                             Seattle, WA 98104-1158
     CONCLUSIONS OF LAW - 3                                         TELEPHONE: (206) 623-7580
     502574506 v1                                                   FACSIMILE: (206) 623-7022



Case 16-11767-CMA       Doc 2145      Filed 10/25/19    Ent. 10/25/19 18:41:02            Pg. 3 of 3
